Order entered July 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00282-CR

                         EMILIO SIERRA, Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1566708

                                    ORDER

      Before the Court is appellant’s July 2, 2021 first motion for an extension of

time to file his brief. We GRANT the motion to the extend we ORDER

appellant’s brief due on August 4, 2021.


                                                /s/   LANA MYERS
                                                      JUSTICE